OFFICE   OF   THE   A-ITORNEY    GENERAL    OF TEXAS
                                     AUSTIN


                                                        Maroh 20. 1939



    XC. Dan V. Jao'k6on
    Dl6trict httoney
    I.arr3.6
           cfxusy
    -tOIi,       %3X66




:
      Mr.Dan W. Jaokaon,Xaroh 20, 1999, pge 442




                        ~oOOrdiX@y~         it 16   Our   OphdOn    that   ff
      6nch provislonain a olty obarter here been followed,t&n
      such co&l.lanoemeet6 all the Is& requirement6of'law in
      that respect.

.,’




                    .                  ., ,     .-.’_
                                      .. <.v$ky; truly.     Your?               .   :

                                      w.w                      OF v,’